DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The requirement for restriction articulated in the office action dated 18 November 2022 is withdrawn in view of applicant’s amendments. Claims 15-20 drawn to a method for constructing the battery pack are hereby reinstated.

Claim Objections
Claim 13 is objected to because of the following informalities. 
Line 1 of the claim reads in part “wherein the least one corresponding through-opening”.  
It appears that the word “at” is missing between the words “the” and “least”.

Line 2 of the claim reads in part “the least one corresponding through-opening is includes”.  
One of the words “is” and “includes” is superfluous.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "A battery pack for use with a heat sink having a bracket joined thereto" on lines 1-2.  
As phrased, the limitation creates ambiguity – it is unclear whether the bracket is joined to the battery pack or to the heat sink.
For the purposes of examination and in view of the specification, the limitation will be interpreted to have intended the latter meaning.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the elongated bracket" on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation: “each respective one of the overmolded ends defines a corresponding through-opening through which a predetermined area of the busbars is exposed”.
However, previously an overmolded end is defined for each busbar in claim 1. It is thus not possible for a single opening to expose a predetermined area of multiple busbars. 
For the purposes of examination, the claim is interpreted to mean that there are multiple openings and the openings together expose a predetermined area of multiple busbars.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "An interconnect board assembly (ICBA) for a battery pack having a plurality of cell tabs and an elongated bracket connected to a heat sink" on lines 1-2.  
As phrased, the limitation creates ambiguity – it is unclear whether the ICBA or the battery pack has a plurality of cell tabs and an elongated bracket connected to a heat sink.
For the purposes of examination and in view of the specification, either interpretation will be considered to meet the claim.

Claim 11 recites the limitation "the bracket pocket" on line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 are listed as depending on claim 10. However, the preambles of each claim “The ICBA of claim 10” suggest that the claims may have been intended to depend on claim 11, which is directed to an ICBA. Thus, there is ambiguity as to the full intended scope of each of claims 12-14. For the purposes of examination, claims 12-14 will be treated as depending on claim 10.
Applicant should review the claims and make amendments as needed.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation: “each respective one of the overmolded ends defines at least one corresponding through-opening through which a predetermined area of the busbars is exposed”.
However, previously an overmolded end is defined for each busbar in claim 1. It is thus not possible for a single opening to expose a predetermined area of multiple busbars. 
For the purposes of examination, the claim is interpreted to mean that there are multiple openings and the openings together expose a predetermined area of multiple busbars.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "joining the battery cell tabs to a respective one of the busbars" on line 5.
Previously the claim recites “each … battery cell … has battery cell tabs” (line 2-3). 
Thus, within the scope of the claim are battery cells tabs of the same battery cell electrically connected to the same busbar. The ordinarily skilled artist would understand that such a configuration would cause a short-circuit and the battery cell would not be operational.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the elongated bracket" on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0074557, hereinafter Shin in view of U.S. Pre-Grant Publication No. 2021/0013478, hereinafter Sasaki.
Regarding claim 1, Shin teaches a battery module (200) (paragraph [0053]). The battery module (200) includes a cooling plate (220, “heat sink”) (paragraph [0053]). A thermal contact portion (224) is connected to the cooling plate (220, “heat sink”) (paragraph [0055]). The thermal contact portion (224) forms an L-shaped bracket (figure 10). 
A cooling plate (220, “heat sink”) and a control circuit panel (230) define a housing (paragraph [0054]).
The battery module (200) includes a plurality of battery cells (240) arranged within the housing (paragraph [0054] and figure 9). Each battery cell (240) includes a battery cell lead (242).
An interconnect board assembly includes a parallel set of busbars (150). Each busbar (150) is conductively joined with two battery cells (242) via corresponding battery cell leads (242) (paragraph [0057] and figure 11).
The interconnect board assembly further includes a busbar frame (260, “interconnect board”) (paragraph [0054]).  
A distal end of each busbar (150) is coated (“overmolded”) with an insulating member (172, “dielectric material”) to form a coated (“overmolded”) end (paragraphs [0049, 0057] and figure 7). Each coated (“overmolded”) end extends into a coupling groove (226, “pocket”) of thermal contact portion (224, “bracket”) to form a cooling path into the cooling plate (220, “heat sink”) from each busbar (150) (paragraphs [0055, 0057]).
Shin teaches that the material of the insulating member (“dielectric material”) may be polyethylene terephthalate (PET) (paragraph [0043]).
Shin does not specify the material of the busbar frame (“interconnect board”).
A common material used for a busbar frame in the art is one of various insulating polymers, such as PET – see, e.g. Sasaki (paragraphs [0051, 0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select PET for the material of the busbar frame (“interconnect board”) for the purpose of ensuring insulation between the busbars without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Shin teaches a cooling plate (220, “heat sink”) which forms a portion of the housing. Therefore the cooling plate (220, “heat sink”) is in thermal communication with the housing.
Regarding claim 3, Shin teaches that the battery cells (240) are supported by the cooling plate (220, “heat sink”) (paragraph [0039] and figure 9). Therefore the cooling plate (220, “heat sink”) is part of the housing.
Regarding claim 4, Shin teaches a thermally conductive, adhesive gap filler (180, “TIM”) bonding the coated (“overmolded”) ends within the coupling grooves (226, “pockets”) (paragraph [0044]). Both the adhesive gap filler (180, “TIM”) and the an insulating member (172) are electrically insulating and thus form a “high-voltage barrier” between the busbars (150) and the cooling plate (220, “heat sink”).

Regarding claim 6, Shin teaches two separate elongated thermal contact portions (224, “bracket”) – one at each end of the battery pack. Shin further teaches a plurality of coupling grooves (226, “pockets”) each configured to receive a different one of the coated (“overmolded”) ends (figure 10).
Regarding claim 7, Shin teaches that each busbar (150) protrudes up from the insulating member (172) (figure 7). Therefore, the insulating member (172) has an “opening” through which a predetermined surface area is exposed. The predetermined surface area is the surface area of the busbars that remains uncoated.
Regarding claim 8, Shin teaches various insulating polymers (paragraph [0043]).
Shin fails to teach nylon or polypropylene.
Sasaki teaches polypropylene (PP) as a suitable insulating polymer (paragraphs [0051, 0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select polypropylene as the insulating material for the purpose of ensuring electrical insulation without undue experimentation and with a reasonable expectation of success.
Regarding claim 9, Shin teaches that the insulating material is a polymer (paragraph [0043]).
Regarding claim 10, Shin teaches that the battery module (200) is intended for use in an electric vehicle (paragraph [0058]). The battery module (200) is capable of being electrically connected to a rotary electric machine of an electric powertrain and configured to energize rotation thereof.

Regarding claim 11, Shin teaches an interconnect board assembly. 
The interconnect board assembly includes a parallel set of busbars (150). Each busbar (150) includes a first distal end and a second distal end (figure 6). Each busbar (150) is conductively joined with two battery cells (240) via corresponding battery cell leads (242) (paragraph [0057] and figure 11).
The interconnect board assembly further includes a busbar frame (260, “interconnect board”) (paragraph [0054]). 
The first distal end of each busbar (150) is connected to the busbar frame (260, “interconnect board”). The second distal end of each busbar (150) is coated (“overmolded”) with an insulating member (172, “dielectric material”) to form a coated (“overmolded”) end (paragraphs [0049, 0057] and figure 7). Each coated (“overmolded”) end extends into a coupling groove (226, “pocket”) of thermal contact portion (224, “bracket”) to form multiple parallel cooling paths into the cooling plate (220, “heat sink”) from each busbar (150) (paragraphs [0055, 0057] and figure 9).
Shin teaches that the material of the insulating member (“dielectric material”) may be polyethylene terephthalate (PET) (paragraph [0043]).
Shin does not specify the material of the busbar frame (“interconnect board”).
A common material used for a busbar frame in the art is one of various insulating polymers, such as PET – see, e.g. Sasaki (paragraphs [0051, 0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select PET for the material of the busbar frame (“interconnect board”) for the purpose of ensuring insulation between the busbars without undue experimentation and with a reasonable expectation of success.
Regarding claim 12, Shin teaches that each busbar (150) protrudes up from the insulating member (172) (figure 7). Therefore, the insulating member (172) has a “through-opening” through which a predetermined surface area is exposed. The predetermined surface area is the surface area of the corresponding busbar that remains uncoated.
Regarding claim 13, Shin teaches multiple busbars (150) coated with insulating members (172). The busbars (150) have approximately the same shape and size. Therefore, there are multiple “through-openings” of approximately the same shape and size.
Regarding claim 14, Shin teaches that an extension of busbar frame (260, “interconnect board”) adjacent to one of the coated (“overmolded”) ends includes edges (“ribs”) engaging the thermal contact portion (224, “bracket”) (see figures 10 and 11).

Regarding claim 15, Shin teaches a method. The method includes arranging a plurality of busbars (150) in parallel. Each busbar (150) is intended for an electrical connection (paragraph [0042]), therefore it is understood to be formed of an electrically conductive material. Each busbar (150) has a strap (“plate”) shape (paragraph [0046] and figure 5). Each busbar (150) includes a first distal end and a second distal end (figure 6). 
The second distal end of each busbar (150) is coated (“overmolded”) with an insulating member (172, “dielectric material”) to form a coated (“overmolded”) end (paragraphs [0049, 0057] and figure 7).
Each busbar (150) is attached to a busbar frame (260, “interconnect board”) to form an interconnect board assembly (paragraph [0054]). 
Each coated (“overmolded”) end extends into a coupling groove (226, “pocket”) of thermal contact portion (224, “bracket”) to form multiple parallel cooling paths into the cooling plate (220, “heat sink”) from each busbar (150) (paragraph [0057]).
Shin teaches that the material of the insulating member (“dielectric material”) may be polyethylene terephthalate (PET) (paragraph [0043]).
Shin does not specify the material of the busbar frame (“interconnect board”).
A common material used for a busbar frame in the art is one of various insulating polymers, such as PET – see, e.g. Sasaki (paragraphs [0051, 0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select PET for the material of the busbar frame (“interconnect board”) for the purpose of ensuring insulation between the busbars without undue experimentation and with a reasonable expectation of success.
Regarding claim 16, Shin teaches providing a plurality of battery cells (240). Each battery cell (240) includes battery cell leads (242) protruding as electrode extensions from two opposite edges of the battery cell (240). The method includes conductively joining two battery cells (242) via corresponding battery cell leads (242) to a busbar (150) to form a plurality of cell-to-busbar joints (paragraph [0057] and figure 11).
Regarding claim 17, Shin teaches multiple parallel cooling paths into the cooling plate (220, “heat sink”) from each busbar (150). The thermal contact portion (224, “bracket”) is connected to the cooling plate (220, “heat sink”).
The plurality of coated (“overmolded”) ends are inserted into the coupling grooves (226, “pockets”) to thereby engage the thermal contact portion (224, “bracket”) and form the multiple parallel cooling paths between each cell-to-busbar joint and the cooling plate (220, “heat sink”).
Regarding claim 18, Shin teaches a heat sink, which is a cooling plate (220) (paragraph [0039]). 
Regarding claim 19, Shin teaches that the thermal contact portion (224, “bracket”) is connected to an edge of the cooling plate (220, “heat sink”).
Shin does not explicitly teach welding or bonding the thermal contact portion (224, “bracket”) to the cooling plate (220, “heat sink”).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that there are two ways of connecting the thermal contact portion (224, “bracket”) to the cooling plate (220, “heat sink”) – either by forming them as an integral piece or by forming them as two separate pieces and then bonding them together to formal a thermal connection. It would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the two possible options, the option of forming two separate pieces and then bonding them together without undue experimentation and with a reasonable expectation of success. 
Regarding claim 20, Shin teaches that the battery module (200) is intended for use in an electric vehicle (paragraph [0058]). The battery module (200) is capable of being connected to a rotary electric machine of an electric powertrain.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0074557, hereinafter Shin in view of U.S. Pre-Grant Publication No. 2021/0013478, hereinafter Sasaki as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2019/0198952, hereinafter Choi.
	Regarding claim 5, Shin teaches a single continuous thermal contact portion (224, “bracket”) arranged along a perimeter edge of the cooling plate (220, “heat sink”). The thermal contact portion (224, “bracket”) includes a plurality of coupling grooves (226, “pockets”) – each configured to receive a single coated (“overmolded”) end. 
	Shin fails to teach a single coupling groove (226, “pockets”) configured to receive a plurality of the coated (“overmolded”) ends.
	The choice between having dedicated coupling slots for each element to be coupled or having one larger slot capable of accommodating multiple elements is well-understood in the art – see, e.g. Choi who presents both options within a similar arrangement of elements (152) being fitted into grooves (25y or 25z) of a cooling plate (20ay/20az) (paragraphs [0133, 0134] and figures 13 and 15). Therefore it would have been within the purview of the ordinarily skilled artist to form larger coupling grooves (226, “pockets”) configured to receive multiple coated (“overmolded”) ends for the purpose of simplifying construction and avoiding difficulties with perfect clearance and alignment that are characteristic of the single slot-single element arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PG Pub 2020/0259152.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724